



Exhibit 10.16


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”) is effective as of January 14, 2019,
between Thomas Cerovski (“Executive”) and Thermon Holding Corp., a Delaware
corporation (the “Company”).
Whereas, subject to the terms and conditions of this Agreement, the Company
desires to employ Executive as its Senior Vice President, Global Sales; and
Therefore, in consideration for the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which both
parties expressly acknowledge, Executive and the Company agree as follows:
1.Employment. Company hereby agrees to employ Executive as Senior Vice
President, Global Sales, and Executive accepts such employment and agrees to
remain so employed, upon the terms and conditions stated herein.
2.Term. Executive’s employment under this Agreement shall begin on January 14,
2019, and shall automatically renew for successive one (1) year renewal periods
beginning on April 1, 2020 (the initial term through March 31, 2020 and each one
year period herein after are referred to as a “Term”), unless (a) either party
provides written notice to the other party of its intention not to renew this
Agreement at least thirty (30) days prior to the expiration of the then-current
Term (a “Notice of Non-Renewal”) or (b) sooner terminated in accordance with
Section 9 below.
3.Duties and Responsibilities. Executive shall perform such duties as are
reasonably assigned to Executive by the Company’s President and Chief Executive
Officer, to whom Executive shall report and shall be accountable. Such duties
shall include those duties and responsibilities traditionally provided by or
associated with a Senior Vice President, Global Sales, and may involve Company
affiliates. Executive shall faithfully, diligently, and competently perform such
services to the reasonable satisfaction of the Company’s President and Chief
Executive Officer, and Executive shall devote his full time and best efforts,
skill, and attention to the diligent performance and discharge of such duties
and responsibilities.
4.Exclusivity and Conflict of Interest. Executive’s employment with Company
shall be exclusive. Accordingly, during Executive’s employment with the Company,
Executive shall not engage in any business activity other than on the Company’s
behalf without the express prior written approval of the Company’s Board of
Directors. It shall not be a violation of this exclusivity provision for
Executive to serve on charitable or civic boards or committees provided that
such activity does not interfere with the performance of Executive’s duties and
responsibilities under this Agreement or otherwise interfere with or violate the
obligations of the Executive under this Agreement. Under no circumstance shall
Executive engage in any activity that could create a conflict of interest
between Executive and the Company or its affiliates.
5.Base Salary. For services rendered by Executive on the Company’s behalf during
Executive’s employment, the Company shall pay Executive a base salary (“Base
Salary”) at the annual rate of $300,000. Base Salary may be changed periodically
at the discretion of the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”). The Company shall pay Executive’s
pro-rata Base Salary on the Company’s regular paydays.


6.Incentives.
(a)Annual Bonus. Beginning in fiscal year 2020 and each fiscal year thereafter
while he is employed by the Company, Executive shall be eligible to receive an
annual performance-based bonus (“Annual Bonus”) based on the attainment of
annual performance targets set by the Company and approved by the Compensation
Committee.
For fiscal year 2020, Executive’s Annual Bonus opportunity at each of the
threshold, target and maximum levels are set forth in the table below (expressed
as a percentage of Executive’s Base Salary):
Short-Term Incentive
Below Threshold:
0%
Threshold:
37.5%
Target:
75%
Maximum:
150%



The Annual Bonus shall be paid within two and half months following the end of
the fiscal year in which such bonus was earned, provided that if by such time
the determination of whether the Annual Bonus was earned (and the





--------------------------------------------------------------------------------





calculation of the amount thereof) is not complete, the Annual Bonus, if any,
shall be paid as soon as practicable after such determination and calculation is
complete. If (a) Executive is employed by the Company for at least nine months
of a fiscal year, but not on the last day of such fiscal year, (b) Executive’s
employment is terminated by the Company for reasons other than Cause (as defined
in Section 9(g) below) or Executive resigns with Good Reason (as defined in
Section 9(i) below), and (c) based on the results of operations and financial
performance of the Company for the entire fiscal year, Executive would have been
entitled to an Annual Bonus in respect of such fiscal year had Executive
remained employed by the Company on the last day of such fiscal year, Executive
shall be entitled to a pro-rata portion of the Annual Bonus (payable at the time
set forth above) based upon the portion of the fiscal year during which
Executive was employed (e.g., 9 months of employment = 75% of Annual Bonus).
Notwithstanding anything herein to the contrary, Executive shall be eligible to
receive a pro-rata Annual Bonus for the period beginning on his first date of
employment through March 31, 2019, with the payout to be determined based on the
Company’s performance against the performance goals established for the fiscal
year 2019 Annual Bonus program. In the event the Company’s performance does not
meet or exceed the target performance level for fiscal year 2019, Executive
shall be entitled to receive a pro-rata Annual Bonus at the target performance
level (the “Minimum Annual Bonus Guarantee”). In the event the Company’s
performance meets or exceeds the target performance level for fiscal year 2019,
Executive shall be entitled to receive the actual pro-rata Annual Bonus payout.
The Minimum Annual Bonus Guarantee shall be effective for fiscal year 2019 only.
(b)Annual Equity Awards. Beginning in fiscal year 2020 and each fiscal year
thereafter while he is employed by the Company, Executive shall be eligible to
receive equity awards pursuant to the Company’s long-term incentive program (the
“Annual Equity Awards”). The fiscal year 2020 Annual Equity Award shall have a
target grant date fair value equal to $250,000. The form and substance of the
Annual Equity Awards, including but not limited to the type of awards, grant
date fair values, applicable performance metrics, performance targets, grant
dates and vesting periods, shall be determined by the Compensation Committee and
subject to such further terms and conditions set forth in the applicable award
agreements.
(c)Sign-On Equity. Executive shall receive a one-time sign-on restricted stock
unit award on Executive’s first day of his employment with the Company with a
grant date fair value equal to $150,000 and the number of shares subject to such
award determined by dividing the grant date fair value by the closing stock
price on the date of grant (the “Sign-On Equity”). The Sign-On Equity shall
cliff vest on February 1, 2022, subject to the Executive’s continued employment
with the Company and its affiliates through the applicable vesting date. In
addition, the Sign-On Equity shall be subject to such further terms and
conditions as set forth in a separate restricted stock unit award agreement.
7.Vacation and Other Employment Benefits. During Executive’s employment with the
Company, Executive shall be entitled to four weeks (20 days) of personal time
off per calendar year (pro-rated for partial years), taken at times mutually
acceptable to Executive and the Company. Executive may carry over one week of
unused personal time off from one calendar year to another. In addition,
Executive may participate in those other employee benefit plans that the Company
may make generally available to its salaried employees provided that Executive
otherwise meets the eligibility requirements of those plans.
8.Expense Reimbursement. Executive shall be entitled to reimbursement for
ordinary, necessary and reasonable out-of-pocket business expenses which
Executive incurs in connection with performing Executive’s duties under this
Agreement, including reasonable business travel and meal expenses. The
reimbursement of all such expenses shall be made in accordance with the
Company’s customary practice and policies (including presentation of evidence
reasonably satisfactory to the Company of the amounts and nature of such
expenses).
9.Termination. Either party may terminate Executive’s employment upon written
notice to the other party. Anything contained in this Agreement to the contrary
notwithstanding:
(a)If Executive resigns his employment with Good Reason or the Company
terminates Executive’s employment other than for Cause, death, or Disability at
any time during the Term.
(i)
The Company shall pay Executive the Base Salary and any accrued employment
benefit as required by applicable law (such accrued benefit, for clarity, not to
include any Annual Bonus, which is addressed in clause (ii) below), each
pro-rated through Executive’s employment termination date;

(ii)
The Company shall pay Executive any Annual Bonus earned from a prior year but
not yet paid and any portion of the Annual Bonus from the current fiscal year
that is payable pursuant to Section 6 above, each payable in accordance with
Section 6;

(iii)
The Company shall pay Executive for any unreimbursed business expenses incurred
by Executive through Executive’s last day of employment pursuant to Section 8
above; and

(iv)
Provided that (A) Executive delivers to the Company within sixty days following
Executive’s termination of employment a release of claims in form and substance
satisfactory to the Company, and (B) does not otherwise violate this Agreement
prior to or






--------------------------------------------------------------------------------





during the severance payment period, the Company shall (i) continue to pay
Executive’s regular Base Salary in equal installments in accordance with the
Company’s normal payroll practices for a period of twelve months following
Executive’s termination of employment (the “Severance Period”), with the first
payment to occur on the Company’s first payroll after the 60th day following
Executive’s termination of employment and which payment shall include the
severance amounts payable from the termination of employment through such
payment date and (ii) the Company shall, within ninety days following
Executive’s termination of employment, make an additional one-time lump-sum cash
severance payment calculated by the Company in its discretion equal to the cost
of the Executive’s monthly COBRA premiums (determined as of the date of
Executive’s termination of employment) multiplied by the number of months in the
applicable Severance Period. Executive shall not be entitled to any benefits
under this Section 9(a) if, at the time Executive’s employment with the Company
was terminated, grounds existed for the termination of Executive’s employment
for Cause under Section 9(f) below.
(b)Should Executive resign his employment with Good Reason or should the Company
terminate Executive’s employment other than for Cause, death, or Disability
within twelve (12) months following a Change In Control (as defined in Section
9(j) below), the Company shall pay Executive all of the benefits listed in
Section 9(a) above, except that the Severance Period shall be extended to
eighteen months.
(c)Should the Company terminate Executive’s employment for Cause at any time or
should Executive resign without Good Reason from employment at any time, the
Company shall only pay (i) Executive’s Base Salary and any accrued employment
benefit as required by applicable law (such accrued benefit, for clarity, not to
include any Annual Bonus), each pro-rated through Executive’s employment
termination date, and (ii) any unreimbursed business expenses incurred by
Executive through Executive’s last day of employment pursuant to Section 8
above.
(d)Should Executive’s employment terminate by reason of death or by the Company
due to Disability, the Company shall pay Executive or Executive’s estate, as
applicable, (i) any earned but unpaid portion of the Base Salary and any accrued
but unpaid employment benefit as required by applicable law, each pro-rated
through Executive’s employment termination date, (ii) any Annual Bonus earned
from a prior year but not yet paid (payable in accordance with Section 6), and
(iii) any unreimbursed business expenses incurred by Executive through
Executive’s last day of employment pursuant to Section 8 above.
(e)On or before the employment termination date, Executive shall return to the
Company all of its and its affiliates’ property including all of the Company’s
documents, keys, credit cards, computer software, and all copies thereof. Other
than as set forth in this Section 9, Executive shall not be entitled to any
other compensation or benefits (including any bonus) upon termination of
employment.
(f)For purposes of this Agreement, “Cause” means any of the following, as
reasonably determined by the Company’s Board of Directors and includes: (i) the
commission by Executive of a felony (or a crime involving moral turpitude); (ii)
the theft, conversion, embezzlement or misappropriation by Executive of funds or
other assets of the Company or any of its affiliates or any other act of fraud
or dishonesty with respect to the Company or any of its affiliates (including
acceptance of any bribes or kickbacks or other acts of self-dealing); (iii)
intentional, grossly negligent, or unlawful misconduct by Executive which causes
harm or embarrassment to the Company or any of its affiliates or exposes the
Company or any of its affiliates to a substantial risk of harm or embarrassment;
(iv) the violation by Executive of any law or Company policy regarding
employment discrimination or sexual harassment; (v) the failure by Executive to
comply with any material policy generally applicable to Company employees, which
failure is not cured within 30 days after notice to Executive; (vi) the repeated
failure by Executive to follow the reasonable directives of any supervisor or
the Company’s Board of Directors, which failure is not cured within 30 days
after notice to Executive; (vii) the unauthorized dissemination by Executive of
confidential information in violation of Section 11 of this Agreement; (viii)
any material misrepresentation or materially misleading omission in any resume
or other information regarding Executive (including Executive’s work experience,
academic credentials, professional affiliations or absence of criminal record)
provided by or on behalf of Executive; (ix) the Company’s discovery that, prior
to Executive’s employment with the Company, Executive engaged in conduct of the
type described in clauses (i) through (iv) above; or (x) any other material
breach by Executive of this Agreement that is not cured within 30 days after
notice to Executive.
(g)For purposes of this Agreement, “Disability” means (i) a physical or mental
health condition that causes Executive to be unable to perform his essential job
functions for at least 90 consecutive days or for 120 days during any 180 day
period, or (ii) that Executive is receiving long term disability benefits under
any policy, plan, or program.
(h)For purposes of this Agreement, “Good Reason” means any of the following
without Executive’s consent: (i) the assignment to Executive of any duties or
responsibilities materially inconsistent with Executive's position and title, a
material change in Executive’s title, or a material reduction in Executive’s
responsibilities and authority, except in connection with the termination of
Employee’s employment for Cause, Disability or death; (ii) a reduction by the
Company in Executive’s Base Salary below $300,000, except for a non-permanent
reduction that is part of a program applied to other senior executives of the
Company necessitated by economic or other financial conditions; or (iii)
requiring





--------------------------------------------------------------------------------





Executive to relocate or perform services on a regular basis more than 50 miles
from the Company’s principal place of business as of the date hereof, or, in the
event Executive consents to any relocation, the failure by the Company to pay
(or reimburse Executive) for reasonable moving expenses under the Company’s
Relocation Policy in effect at the time of the relocation; provided that
Executive must notify the Company by written notice of his intention to
terminate his employment for “Good Reason;” and provided, further, that such
notice shall be provided to the Company within ninety (90) days of the initial
existence of such event constituting “Good Reason;” and the Company shall have
thirty (30) days to cure such event after receipt of such notice and, if the
Good Reason event is not cured, the Executive shall terminate his employment
within 30 days following the expiration of the Good Reason cure period.
(i)For purposes of this Agreement, “Change in Control” means the occurrence of
any of the following:
(i)
the acquisition, other than from the Company, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either the then outstanding shares of Common Stock of the Company or the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors, but excluding, for this
purpose, any such acquisition by the Company or any of its Subsidiaries, or any
employee benefit plan (or related trust) of the Company or its Subsidiaries, or
any entity with respect to which, following such acquisition, more than 50% of,
respectively, the then outstanding equity of such entity and the combined voting
power of the then outstanding voting equity of such entity entitled to vote
generally in the election of all or substantially all of the members of such
entity's governing body is then beneficially owned, directly or indirectly, by
the individuals and entities who were the beneficial owners, respectively, of
the Common Stock and voting securities of the Company immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the then outstanding shares of Common Stock of the
Company or the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors, as the
case may be; or

(ii)
the consummation of a reorganization, merger or consolidation of the Company, in
each case, with respect to which all or substantially all of the individuals and
entities who were the respective beneficial owners of the Common Stock and
voting securities of the Company immediately prior to such reorganization,
merger or consolidation do not, following such reorganization, merger or
consolidation, beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation; or

(iii)
a complete liquidation or dissolution of the Company or the sale or other
disposition of all or substantially all of the assets of the Company.

Notwithstanding the foregoing, any bona fide primary or secondary public
offering shall not constitute a Change in Control.
10.Patents, Copyrights, Trademarks, and Other Property Rights. Any and all
inventions, improvements, discoveries, formulas, technology, business
strategies, management, administration, and accounting systems, processes, and
computer software relating to the Company’s or its affiliates’ business (whether
or not patentable), discovered, developed, or learned by Executive during his
employment with the Company or used by the Company or its affiliates in the
conduct of their respective businesses are the sole and absolute property of
Company and are “works made for hire” as that term is defined in the copyright
laws of the United States. The Company is the sole and absolute owner of all
patents, copyrights, trademarks, and other property rights to those items and
Executive shall fully assist the Company to obtain the patents, copyrights,
trademarks, or other property rights to all such inventions, improvements,
discoveries, formulas, technology, business strategies, management,
administration, and accounting systems, processes, or computer software.
Executive has been notified by the Company and understands that the foregoing
provisions of this Section 9(i) do not apply to an invention for which no
equipment, supplies, facilities, confidential, proprietary, or trade secret
information of the Company or its affiliates was used and which was developed
entirely on Executive’s own time, unless the invention: (a) relates to the
business of the Company or its affiliates or to their actual or demonstrably
anticipated research and development, or (b) results from any work performed by
Executive for the Company or its affiliates.
11.Non-Disclosure and Use of Confidential and Proprietary Information.
(a)The Company’s employment of Executive has resulted and shall result in
Executive’s exposure and access to confidential and proprietary information, to
which the Company agrees to provide Executive after this Agreement





--------------------------------------------------------------------------------





becomes effective, that includes (among other things) the Company’s and its
affiliates’ formulas, processes, administration and accounting systems, computer
software, customer lists, vendor lists, due diligence files, financial
information, technology, business strategies, business track record, and
personal information about the Company’s and its affiliates’ owners, directors,
officers, and employees, which information is of great value to the Company, its
affiliates, their owners, directors, officers, and employees. Executive shall
not, other than on the Company’s behalf, at any time during Executive’s
employment with the Company and thereafter, make available, divulge, disclose,
or communicate in any manner whatsoever to anyone including any person, firm,
corporation, investor, member of the media, or entity, any such confidential or
proprietary information, or use any such confidential or proprietary information
for any purpose other than on the Company’s behalf, unless authorized to do so
in writing by Company’s Chairman of the Board of Directors, required by law or
court order, such information has become publicly available other than by reason
of a breach by Executive of this Section 11 or of another individual’s or
entity’s violation of an obligation not to disclose such information, or as
otherwise contemplated under Section 11(b). Should Executive be required by law
or court order to disclose such confidential or proprietary information,
Executive shall give the Company’s Chairman of the Board of Directors reasonable
notice so as to allow the Company sufficient opportunity to challenge such
application of the law or court order, or to otherwise attempt to limit the
scope of such disclosure. This Agreement applies to all confidential and
proprietary information of the Company and its affiliates, regardless of when
such information is or was disclosed to Executive.
(b)The Executive understands that nothing contained in this Agreement limits
Executive’s ability to report possible violations of law or regulation to, or
file a charge or complaint with, the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Department of Justice, the
Congress, any Inspector General, or any other federal, state or local
governmental agency or commission (“Government Agencies”). The Executive further
understands that this Agreement does not limit Executive’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. Nothing in this Agreement shall limit Executive’s ability under
applicable U.S. Federal law to (i) disclose in confidence trade secrets to
federal, state, and local government officials, or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law or
(ii) disclose trade secrets in a document filed in a lawsuit or other
proceeding, but only if the filing is made under seal and protected from public
disclosure.
12.Restrictive Covenants. During Executive’s employment with the Company and for
a period of one (1) year after the termination of that employment, Executive
agrees to not, directly or indirectly, other than on the Company’s behalf:
(a)Engage or participate, in any country in the world in which the Company does
business or has begun to formulate a plan to do business during the term of
Executive’s employment with the Company, as an owner, partner, member,
shareholder, independent contractor, employee, consultant, agent, advisor or
(without limitation by the specific enumeration of the foregoing) otherwise in
any business involving a Competitive Business Activity (as defined below),
provided that nothing in this Section 12 shall prevent Executive from owning
less than five percent (5%) of any class of publicly traded securities of any
such business so long as such investment is passive and Executive has no other
involvement with the issuer of such securities. For purposes of this Agreement,
“Competitive Business Activity” means (i) the design, engineering, manufacture
or sale of heat tracing systems (for example, products involving the application
of external heat to pipes, vessels, instruments or other equipment for the
purposes of freeze protection, process temperature maintenance, environmental
monitoring or surface snow and ice melting, heat tracing equipment, heat tracing
tubing bundles, and heat tracing control systems), heat tracing system
consultation, heat tracing system installation, heat tracing system maintenance,
heat tracing insulation, (ii) the design, engineering, manufacture or sale of
heating and filtration equipment for industrial and commercial applications (for
example, products and services involving space and environmental heating,
transportation heating, industrial process heating and gas and liquid filtration
systems), and (iii) the design, engineering, manufacture, fabrication or sale of
temporary power solutions and power distribution for industrial applications,
and any other products sold or services provided by the Company Group and the
provision of related services;
(b)Solicit any customer or potential customer of the Company or any of its
affiliates that Executive had contact with during the term of his employment
with respect to the sale or provision of any Competitive Business Activity that
the Company or its affiliates manufactured, sold, or was in the process of
developing during Executive’s employment with the Company. For purposes of this
subsection 12(b), (i) a customer means any individual or entity to which the
Company or any of its affiliates sold products or rendered services within the
24 month period immediately preceding Executive’s employment termination date,
and (ii) potential customer means any individual or entity to which the Company
or any of its affiliates solicited (or had active plans to solicit) within the
12 month period that immediately preceded Executive’s employment termination
date; or
(c)Induce or assist in the inducement of any individual or independent
contractor (including sales representatives or agents) to terminate or otherwise
limit their relationship with the Company or any of its affiliates.
The period of time in which Executive is required to act, or refrain from
acting, pursuant to this Section 12 shall be tolled (shall not run) for so long
as Executive is in breach of any of Executive’s obligations thereunder.





--------------------------------------------------------------------------------





13.Non-Disparagement. At no time shall Executive, directly or indirectly, ever
make (or cause to be made) any disparaging, derogatory or other negative or
false statement regarding the Company, its affiliates, their products, services,
practices, policies, operations, owners, directors, officers, partners,
employees, sales representatives, or agents. The Company shall direct the
members of its Board of Directors and its senior executives to not make (or
cause to be made) at any time, directly or indirectly, any disparaging,
derogatory or other negative or false statement regarding Executive.
14.Injunctive Relief. Executive acknowledges and agrees that the covenants
contained in Sections 9(i) - 13 above are reasonable in scope and duration, do
not unduly restrict Executive’s ability to engage in Executive’s livelihood, and
are necessary to protect the Company’s legitimate business interests (including
without limitation, the protection of its confidential and proprietary
information). Without limiting the rights of the Company to pursue any other
legal and/or equitable remedies available to it for any breach by Executive of
the covenants contained in Sections 9(i) - 13 above, Executive acknowledges that
a breach of those covenants would cause a loss to the Company for which it could
not reasonably or adequately be compensated by damages in an action at law, that
remedies other than injunctive relief could not fully compensate the Company for
a breach of those covenants and that, accordingly, the Company shall be entitled
to injunctive relief (without the requirement of posting a bond or other
security) to prevent any breach or continuing breaches of Executive’s covenants
as set forth in Sections 9(i) - 13 above. It is the intention of the parties
that if, in any action before any court empowered to enforce such covenants, any
term, restriction, covenant, or promise is found to be unenforceable, then such
term, restriction, covenant, or promise shall be deemed modified to the extent
necessary to make it enforceable by such court to the fullest extent possible.
If any provision of this Agreement (including, without limitation, Sections 10 -
13) is held invalid or unenforceable for any reason (after any such modification
or limitation pursuant to the preceding sentence, as applicable), such provision
shall be ineffective only to the extent of such invalidity or unenforceability
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.
15.The Company’s Disclosure to Executive’s Prospective or Subsequent Employers.
Executive expressly authorizes the Company to disclose this Agreement, any
provision hereof, or any other policy or agreement between the Company and
Executive to Executive’s prospective or subsequent employers.
16.Mandatory Mediation. Other than disputes involving the covenants and
obligations set forth in Sections 9(i) - 13 above which may be directly filed in
a court of competent jurisdiction, Executive and the Company agree that all
other disputes and claims of any nature that Executive may have against the
Company including all statutory, contractual, and common law claims (including
all employment discrimination claims), and all other disputes and claims of any
nature that the Company may have against Executive, shall be submitted
exclusively first to mandatory mediation in a mutually agreed-upon location,
under the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association or under such other rules or under the auspices
of such other organization as the parties may mutually agree. All information
regarding the dispute or claim or mediation proceedings, including any mediation
settlement, shall not be disclosed by Executive, the Company, or any mediator to
any third party without the written consent of the Company.
17.Assignment. The services rendered by Executive to the Company are unique and
personal. Accordingly, Executive may not assign any of the rights or delegate
any of the duties or obligations under this Agreement. This Agreement is
enforceable by the Company and its affiliates and may, upon written notice to
Executive, be assigned or transferred by the Company to, and shall be binding
upon and inure to the benefit of, any parent, subsidiary or other affiliate of
the Company or any entity which at any time, whether by merger, purchase, or
otherwise, acquires all or substantially all of the assets, stock or business of
the Company.
18.Notices. All notices hereunder shall be in writing and shall be delivered by
hand, by facsimile (or photo or other electronic means), by local messenger or
by reputable overnight courier. Notices shall be deemed given: (a) when
received, if delivered by hand or local messenger; (b) when sent, if sent by
facsimile, photo or other electronic means during the recipient’s normal
business hours; (c) on the first business day after being sent, if sent by
facsimile, photo or other electronic means other than during the recipient’s
normal business hours; and (d) one business day after being delivered to a
reputable overnight courier for next day delivery. A notice delivered by
facsimile, photo or other electronic means shall only be effective on the date
set forth above, however, if the notice is also given by hand, local messenger
or courier no later than two business days after its delivery by facsimile,
photo or other electronic means. All notices shall be addressed as follows: (i)
if to the Company: Thermon Holding Corp., 7171 Southwest Parkway, Building 300,
Suite 200, Austin, Texas 78735, Attention: Chief Executive Officer; (ii) if to
Executive: to the home address last shown on the records of the Company; or
(iii) (in each case) to such other addresses or addressees as may be designated
by notice given in accordance with the provisions of this Section 18.
19.Clawback Right. Notwithstanding any other provision of this Agreement, any
incentives provided under this Agreement shall be subject to recovery or
clawback under the Company’s Policy on Recoupment of Incentive Compensation, as
may be amended from time to time.
20.Waiver. The Company’s waiver of a breach by Executive of any provision of
this Agreement or failure to enforce any such provision with respect to
Executive shall not operate or be construed as a waiver of any subsequent breach
by Executive of any such provision or of any other provision or of the Company’s
right to enforce any such provision or any other provision with respect to
Executive. No act or omission of the Company shall constitute a waiver of any of
its rights hereunder except for a written waiver signed by the Company’s
Chairman of the Board of Directors.





--------------------------------------------------------------------------------





21.Governing Law. This Agreement shall in all respects be governed by the
substantive laws of the State of Texas without regard to its or any other
state’s conflict of law rules.
22.Amendment. The terms of this Agreement may be modified only by a writing
signed by both Executive and the Company’s Chief Executive Officer.
23.Post-Employment Effectiveness. Executive expressly acknowledges that Sections
10 - 28 of this Agreement remain in effect after the termination of Executive’s
employment with Company.
24.Withholding. All payments and benefits under this Agreement are subject to
withholding of all applicable taxes.
25.Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be interpreted and construed consistently with such intent. The payments
to Executive pursuant to this Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and for
such purposes, each installment paid to Executive under this Agreement shall be
considered a separate payment. In the event the terms of this Agreement would
subject Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Executive shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible;
provided that in no event shall the Company be responsible for any 409A
Penalties that arise in connection with any amounts payable under this
Agreement. To the extent any amounts under this Agreement are payable by
reference to Executive’s “termination of employment” such term and similar terms
shall be deemed to refer to Executive’s “separation from service,” within the
meaning of Section 409A of the Code. Notwithstanding any other provision in this
Agreement, if Executive is a “specified employee,” as defined in Section 409A of
the Code, as of the date of Executive’s separation from service, then to the
extent any amount payable under this Agreement (a) constitutes the payment of
nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (b) is payable upon Executive’s separation from service and (c) under the
terms of this Agreement would be payable prior to the six-month anniversary of
Executive’s separation from service, such payment shall be delayed until the
earlier to occur of (i) the six-month anniversary of the separation from service
or (ii) the date of Executive’s death. In addition, each payment of nonqualified
deferred compensation, within the meaning of Section 409A of the Code, which is
conditioned upon Executive’s execution of a release and which is to be paid
during a designated period that begins in a first taxable year and ends in a
second taxable year shall be paid in the second taxable year. Any reimbursement
payable to Executive pursuant to this Agreement shall be conditioned on the
submission by Executive of all expense reports reasonably required by the
Company under any applicable expense reimbursement policy, and shall be paid to
Executive within 30 days following receipt of such expense reports, but in no
event later than the last day of the calendar year following the calendar year
in which Executive incurred the reimbursable expense. Any amount of expenses
eligible for reimbursement during a calendar year shall not affect the amount of
expenses eligible for reimbursement during any other calendar year. The right to
any reimbursement pursuant to this Agreement shall not be subject to liquidation
or exchange for any other benefit.
26.Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the matters described
herein, and supersedes any and all prior and/or contemporaneous agreements,
understandings or offers, oral or written, between the parties.
27.Counterparts; Facsimiles. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one agreement. A facsimile, photo or other electronic copy
of this Agreement (or any counterpart hereof) shall be deemed to be an original.
28.Construction. The headings contained in this Agreement are for convenience of
reference only and shall not affect the meaning or interpretation of this
Agreement. This Agreement shall not be construed strictly against the drafter
(and any rule of construction to that effect shall not be applied).
* * * * * * *


EXECUTIVE AND THE COMPANY EACH REPRESENT AND WARRANT THAT EACH HAS READ THIS
AGREEMENT, EACH UNDERSTANDS ITS TERMS, AND EACH AGREES TO BE BOUND THEREBY.
In Witness Whereof, the parties have executed this Employment Agreement as of
the ____ day of December, 2018.
Thomas Cerovski
THERMON HOLDING CORP.
/s/ Thomas Cerovski
 
 By: /s/ Bruce A. Thames

Name: Bruce A. Thames
Its: President & Chief Executive Officer





